DETAILED ACTION
This office action is responsive to election/restriction filed on 08/18/2021.

Response to Amendment
The Examiner has acknowledged Applicant’s election of group I, claims 1 – 14 and the withdrawal of claims 15 – 28.  Please cancel claims 15 – 28 in the next office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 3, 5, 8-10, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jung et al (US 2010/0042847; hereinafter Jung).
Regarding claim 1, Jung discloses a  non-transitory machine readable storage medium containing executable instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising:
storing, on a server (200, fig. 1), a first account information associated with an account (paragraphs [0014], [0057]; Jung discloses a step of allowing the service provider server to store the one-time password and identification information of the user), wherein the account is enabled on a first client device (100, fig. 1; paragraph [0058]);  	storing, on the server (200, fig. 1), a second account information associated with the account (paragraph [0014]; Jung discloses that the service provider server to store the one-time identifier and the identification information of the user), wherein the account is enabled on a second client device (300, fig. 1; paragraphs [0011], [0015]; Jung discloses that  a portable terminal can have access to the service provider server. The user authentication method includes a step of allowing the portable terminal to have access to the service provider server to perform user authentication), and 
wherein the second account information matches the first account information (paragraphs [0016 - 0017], [0046]; Jung discloses that the user authentication method may further include, when an authentication request using the one-time identifier and the one-time password is received from a public terminal within the effective time); and 
removing the first account information from the server (paragraph [0025]; Jung discloses that the user authentication supporting unit may discard the stored one-time identifier and one-time password in accordance with a one-time authentication information discard request from a user terminal), in response to the account being removed from the first client device, without removing the second account information (paragraph [0065]; Jung discloses that the user may request the service provider server 200 to discard his/her one-time authentication information, such that his/her one-time authentication information stored in the authentication DB is discarded.).
Regarding claim 2, Jung discloses the non-transitory machine readable storage medium of claim 1, wherein the account being removed from the first client device comprises deleting the account ( paragraph [0065]; Jung discloses that when the user lost his/her portable terminal, it is possible to discard the one-time authentication information registered in the service provider server).
Regarding claim 3, Jung discloses the non-transitory machine readable storage medium of claim 1, wherein the account being removed from the first client device comprises hiding the account (paragraph [0049]; Jung discloses that preventing identity information of a user from being leaked due to fishing or hacking while the user inputs his/her identity information at the public terminal. Even if the identity information of the user is leaked, the identity information is one-time identification information from which the identity of the user cannot be recognized).
Regarding claim 5, Jung discloses the non-transitory machine readable storage medium of claim 1, wherein the first account information and the second account information are stored in a key value store on the server (paragraphs [0013], [0021], [0023], [0045]).
  	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (US 2010/0042847; hereinafter Jung) in view of Sundaram et al (US 2012/0284776; hereinafter Sundaram).
Regarding claim 4, Jung discloses all the limitations in claim 1, but fails to specifically discloses that the server is a cloud computing server configured to provide cloud computing services to the first client device and the second client device.
Sundaram, in an analogous art, discloses that the server is a cloud computing server configured to provide cloud computing services to the first client device and the second client device ()fig. 4; ; paragraphs [0059 – 0062].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Jung by adding the well known limitation of a cloud computing server to provide cloud services to the client devices as thought by Sundaram in order to provide greater flexibility, efficiency and reliability (see paragraph [0054] of Sundaram).
Claims 6 – 7 and 13 - 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (US 2010/0042847; hereinafter Jung) in view of Bailey et al (US 8,327,428; hereinafter Bailey).
Regarding claim 6, Jung discloses the non-transitory machine readable storage medium of claim 5, wherein the first account information is a value keyed to the first client device (paragraph [0015]; Jung discloses that the service provider server may encrypt the one-time identifier and the effective time data using an authentication key or a session key induced by the authentication key) and the second account information is a value keyed to the second client device (paragraphs [0023 – 0024]; Jung discloses that the user authentication supporting unit may encrypt the one-time identifier and the effective time data using an authentication key or a session key induced by the authentication key.), but fails to specifically disclose that the values comprise account hashes, and wherein the account hashes comprise an identity matching key portion.
Bailey, in an analogous art, discloses that the values comprise account hashes (col. 8, lines 8 - 62), and wherein the account hashes comprise an identity matching key portion(col. 8, lines 8 - 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Jung by showing that the first account information is a value keyed to the first client device and the second account information is a value keyed to the second client device, wherein the values comprise account hashes, and wherein the account hashes comprise an identity matching key portion as evidenced by Bailey for the purpose of allowing a single sign-on to linked accounts.
Regarding claim 7, Jung and Bailey disclose the non-transitory machine readable storage medium of claim 6, wherein the identity matching key portion includes username and account type information (bailey: col. 7, lines 41 – 48; col. 9, lines 48 – 54). Same motivation as in claim 6.


Claims 8 – 14 incorporate substantively all the limitations of claims 1 – 7 in method form rather than computer product form.  The reasons for rejecting claims 1 – 7 apply in claims 8 – 14.  Therefore, claims 8 - 14 are rejecting for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457